
	
		II
		112th CONGRESS
		1st Session
		S. 1755
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Tester (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  coverage under the beneficiary travel program of the Department of Veterans
		  Affairs of certain disabled veterans for travel for certain special
		  disabilities rehabilitation, and for other purposes.
	
	
		1.Coverage under Department of
			 Veterans Affairs beneficiary travel program of certain disabled veterans for
			 travel for certain special disabilities rehabilitationSection 111(b)(1) of title 38, United States
			 Code, is amended by adding at the end the following new subparagraph:
			
				(G)A veteran with vision impairment, a
				veteran with a spinal cord injury or disorder, or a veteran with double or
				multiple amputations whose travel is in connection with in-patient care in a
				special disabilities rehabilitation program of the
				Department.
				.
		
